IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CURTIS G. KLINE,                        : No. 146 MM 2017
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
PENNSYLVANIA BOARD OF                   :
PROBATION AND PAROLE, AND               :
ATTORNEY GENERAL, JOSH SHAPIRO,         :
                                        :
                   Respondents          :


                                    ORDER



PER CURIAM

      AND NOW, this 8th day of November, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.